461 F.2d 1263
Arthur HARVEY, who sues as assignee of Craig Phelps, Trusteein Bankruptcy of the bankrupt estate ofCopymation, Inc., a corporation,Plaintiff-Appellant,v.REPRO SERVICES, INC., a corporation, and William A. League,Jr., Defendants-Appellees.
No. 71-2553.
United States Court of Appeals,Fifth Circuit.
March 20, 1972.

Harvey Elrod, Decatur, Ala., for plaintiff-appellant.
J. Robert Miller, Huntsville, Ala., for defendants-appellees.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
5 Cir., 1972, 456 F.2d 799.
PER CURIAM:


1
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.